Name: Commission Regulation (EEC) No 2280/87 of 27 July 1987 amending Regulation (EEC) No 1569/77 fixing the procedure and conditions for the taking over of cereals by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 209/ 1331 . 7 . 87 Omcial Journal ot the European communities COMMISSION REGULATION (EEC) No 2280/87 of 27 July 1987 amending Regulation (EEC) No 1569/77 fixing the procedure and conditions for the taking over of cereals by intervention agencies the standard quality for durum wheat ; whereas account should be taken thereof as regards the minimum condi ­ tions for accepting the cereal in question for interven ­ tion ; whereas, however, in light of the particular climatic conditions under which durum wheat is produced, in particular as regards dryness, the minimum quality criteria required for intervention should be relaxed as regards the percentage of broken grains ; Whereas, moreover, the overall reinforcement of the quality of durum wheat is aimed, inter alia, at reducing the common wheat content in consignments of durum wheat ; whereas, however, in light of farm structures and cultivation methods in Greece, that Member State should be authorized to apply a less stringent standard during the 1987/88 marketing year ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (*), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 7 (7) thereof, Whereas Commission Regulation (EEC) No 1 569/77 (3), as last amended by Regulation (EEC) No 417/87 (4), lays down the conditions for accepting cereals for interven ­ tion ; Whereas the intervention arrangements for cereals have been altered as from the 1987/88 marketing year ; whereas, henceforth, when intervention is opened in the Community, buying-in is to be carried out as referred to in Article 7 (4) of Council Regulation (EEC) No 2727/75 on the basis of a price equal to 94 % of the intervention price for the cereals in question , the buying-in price being increased by one or more monthly increases where appropriate ; Whereas the different credit periods for cereals offered for intervention in the various Member States and the diffe ­ rent periods of intervention may result in distortion of competition ; whereas, in order to eliminate this risk, the periods in question should be harmonized throughout the Community ; Whereas experience shows that there is very significant variation in climatic conditions between the north and the south of the enlarged Community ; whereas this results in very sharp differences, in particular as regards the moisture content of the cereals harvested ; whereas, in order to take better account of this situation, an average moisture content should be fixed for cereals offered for intervention ; whereas, as a temporary measure, this average percentage may be exceeded under certain circumstances ; Whereas Council Regulation (EEC) No 2731 /75 of 29 October 1975 fixing standard qualities for common wheat, rye, barley, maize sorghum and durum wheat (*), as last amended by Regulation (EEC) No 2094/87 (*), lays down more stringent criteria across-the-board as regards Article 1 Regulation (EEC) No 1569/77 is hereby amended as follows : 1 . In Article 1 , the words 'During the periods referred to in Article 7 ( 1 ) of Regulation (EEC) No 2727/75' are replaced by 'During the periods referred to in Article 7 of Regulation (EEC) No 2727/75'. 2. Article 2 (4) is replaced by the following : '4 . Notwithstanding paragraph 2, for the 1987/88 marketing year, on a substantiated request from a Member State, a decision may be taken in accordance with the procedure provided for in Article 26 of Regu ­ lation (EEC) No 2727/75 to increase the maximum moisture content to up to 15 % for cereals offered for intervention ; under exceptional circumstances the abovementioned percentage may be raised to 15,5 % .' 3 . In Article 2, the following paragraph 5 is added : '5 . Notwithstanding paragraph 2, for the 1987/88 marketing year, Greece shall be authorized to accept for intervention consignments of durum wheat with 14 % of matter which is not basic cereal of unim ­ paired quality, including at most 7 % impurities consisting of grains of which no more than 5 % are of other cereals.' 4. Article 2a (2) is deleted. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 182, 3 . 7 . 1987, p. 40 . 0 OJ No L 174, 14. 7. 1977, p. 15. (4) OJ No L 42, 12 . 2 . 1987, p. 24 . 0 OJ No L 281 , 1 . 11 . 1975, p. 22 . ¥) OJ No L 196, 17 . 7 . 1987, p. 1 . No L 209/ 14 Official Journal of the European Communities 31 . 7. 87 4 . Payment shall be made on the 110th day follo ­ wing that of taking over. 5 . Article 3 (3) and (4) are replaced by the following : '3 . Without prejudice to the provisions of Article 2 (2) of Commission Regulation (EEC) No 2040/86 ('), the price to be paid to the seller shall be the interven ­ tion buying-in price referred to in Article 7 (4) of Regulation (EEC) No 2727/75 valid for the month specified as the month of delivery at the time of accdeptance of the offer, adjusted in accordance with Articles 1 and 2 of Council Regulation (EEC) No 1581 /86 (2), for goods delivered at warehouse, before unloading, account being taken of the increases and reductions to be determined . However, where delivery takes place in a month in which the intervention buying-in price is lower than that of the month of the offer, the latter price shall apply. (') OJ No L 173, 1 . 7 . 1986, p. . 65. (2) OJ No L 139, 24. 5 . 1986, p. 36 .' 6 . The Annex is replaced by the Annex to this Regula ­ tion . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1987. For the Commission Frans ANDRIESSEN Vice-President No L 209/ 1531 . 7. 87 Official Journal of the European Communities ANNEX ANNEX Durum wheat Common wheat Rye Barley Maize Sorghum A. Maximum moisture content 14,5 % 14,5 % 14,5 % 14,5 % 14,5 % 14,5 % B. Maximum percentage of matter which is not basic { cereal of unimpaired quality 12 % 12 % 12 % 12 % 12 % 12 % of which : \ 1 . broken grains 6 % 5 % 5 % 5 % 10 % 10 % 2. impurities consisting of grains 5 % 12 % 5 % 12 % 5 % 5 % of which : \ \ \ (a) shrivelled grains \ 12 % \ 12 % \ (b) other cereals (') 3 % ) ) l (c) grains damaged by pests Il &gt; 5 % l [ 5 % ¢(d) grains in which the germ is discoloured and Il \ mottled grains \ ' \ (e) grains overheated during drying 0,50 % 3 % 3' % 3 % 3 % 3 % 2a. mottled grains and grains affected with fusariosis \\II\\ of which : 5 % li  grains affected with fusariosis 1,5 % II 3. sprouted grains 4 % 6 % 6 % 6 % 6 % 6 % 4. miscellaneous impurities (Schwarzbesatz) 3 % 3 % 3 % 3 % 3 % 3 % of which : ||II IIII (a) extraneous seeds : li ||\\  noxious 0,10 % 0,10 % 0,10 % 0,10 % 0,10 % 0,10 %  other IIIl IIII (b) damaged grains : Illi\\Il||  grains damaged by spontaneous heating \\lili Il or too extreme heating during drying 0,05 % lilili l  other II|| \ \\\ (c) extraneous matter lili lili (d) husks lililili (e) ergot 0,05 % 0,05 % 0,05 % 0,05 % 0,05 %  (f) decayed grains liII||Il (g) dead insects and fragments of insects Li lili C. Maximum percentage of wholly or partially mitadine l.\ grains 40 % D. Maximum tannin content i %o E. Minimum specific weight 78 kg/hi 72 kg/hi 68 kg/hi 63 kg/hi (2) F. Protein content 11,5 % G. Hagberg falling number 220 (') Percentage calculated on the dry matter . (2) Save as otherwise provided in the first paragraph of Article 112 of the Act of Accesion of Spain and Portugal, as regards barley harvested in Spain .'